NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2241
                                       ___________

                            PAUL ECCLESTON JACKSON,
                                           Appellant

                                             v.

    ATTORNEY GENERAL UNITED STATES OF AMERICA; THOMAS DECKER;
           WARDEN PIKE COUNTY CORRECTIONAL FACILITY
                ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 15-cv-02459)
                      District Judge: Honorable James M. Munley
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 17, 2016
              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                            (Opinion filed: October 19, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Paul Eccleston Jackson appeals from an order of the United States District Court

for the Middle District of Pennsylvania denying his petition under 28 U.S.C. § 2241. For


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the following reasons, we will vacate the District Court’s order and remand for further

proceedings.

       Jackson was born in Jamaica in 1967, and was admitted to the United States as the

child of a permanent resident in 1981. Thereafter, Jackson was deported from the United

States at least three times following drug convictions. In 2012, he pleaded guilty to

illegal reentry after deportation, 8 U.S.C. §§ 1326(a) and (b)(2), and was sentenced to 52

months of imprisonment. Around the same time, an Immigration Judge entered an order

of removal against Jackson. Jackson did not appeal that decision to the Board of

Immigration Appeals.

       On April 10, 2015, Immigration and Customs Enforcement (ICE) took Jackson

into custody and placed him in detention at the York County Prison. After obtaining

travel documents, ICE scheduled Jackson’s removal for the end of July 2015. Just prior

to removal, however, on July 29, 2015, we granted Jackson’s request for a temporary stay

of removal. That temporary stay was issued in connection with Jackson’s “Motion to

Declare United States Citizenship,” which was transferred to us from the District Court.

On February 4, 2016, we transferred that matter back to the District Court, noting that

“[o]ur order temporarily granting Jackson’s motion for a stay, shall remain in effect only

until completion of the transfer.” Jackson v. Att’y Gen., C.A. No. 15-2702.

       Meanwhile, in December 2015, Jackson filed in the District Court a petition under

§ 2241, alleging that his detention violated his constitutional rights. The District Court

denied the petition, holding that “Jackson is not entitled to relief as ICE is in possession
                                              2
of a travel document to effect his removal to Jamaica . . . and he is therefore unable to

establish that there is not a significant likelihood of his removal in the reasonably

foreseeable future.” Jackson appealed. We have jurisdiction under 28 U.S.C. § 1291.

We exercise plenary review over the District Court’s legal conclusions and apply a

clearly erroneous standard to its findings of fact. Cradle v. U.S. ex rel. Miner, 290 F.3d
536, 538 (3d Cir. 2002) (per curiam).

       Jackson is detained pursuant to 8 U.S.C. § 1231, which provides for detention only

“during” and “beyond” the “removal period.”1 §§ 1231(a)(2) & (a)(6). The “removal

period” begins on the latest of (i) the date the order of removal becomes administratively

final; (ii) if the removal order is judicially reviewed and if a court orders a stay of the

alien’s removal, the date of the court’s final order; and (iii) if the alien is detained or

confined (except under an immigration process), the date the alien is released from


1
  Jackson alleges that his detention is governed by the statute pertaining to pre-removal
detention, 8 U.S.C. § 1226, because this Court issued a stay of removal on July 29, 2015.
In support of this argument, Jackson relies on Leslie v. Att’y Gen., 678 F.3d 265, 270 (3d
Cir. 2012), where we held that an alien’s detention is governed by § 1226 during a stay
issued by a court that is reviewing a removal order. Id. Here, however, the stay was not
issued in connection with our review of a removal order. Instead, it was issued pending
transfer to the District Court of Jackson’s “Motion to Declare United States Citizenship.”
Therefore, we conclude that Jackson’s detention must be analyzed under § 1231. See
Prieto-Romero v. Clark, 534 F.3d 1053, 1060 n.6 (9th Cir. 2008) (stating that “[t]he
beginning of the removal period is not delayed by every judicially entered stay” and
noting that “the entry of a stay of removal for any reason [other than review of a removal
order]—for example, a stay entered while a court reviews an alien’s § 2241 habeas
petition or petition for review of the BIA’s denial of a motion to reopen—does not
prevent the removal period from beginning.”).


                                               3
detention or confinement. 8 U.S.C. § 1231(a)(1)(B). Here, the removal period began to

run on April 10, 2015, the date that ICE took Jackson into custody following his release

from his criminal sentence. § 1231(a)(1)(B)(iii).

       Detentions authorized by § 1231(a) are governed by the structure laid out by the

Supreme Court in Zadvydas v. Davis, 533 U.S. 678 (2001). Zadvydas holds that the

Government may not detain an alien who has been ordered removed for a period longer

than “reasonably necessary to bring about that alien’s removal[.]” Id. at 689. Zadvydas

also established a “presumptively reasonable” removal period of six months. Id. at 701.

“After this 6-month period, once the alien provides good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable future, the Government

must respond with evidence sufficient to rebut that showing. . . . [A]n alien may be held

in confinement until it has been determined that there is no significant likelihood of

removal in the reasonably foreseeable future.” Id.

       When Jackson filed his § 2241 petition in December 2015, he had been detained

for approximately eight months. The Government filed its Answer to the § 2241 petition

on February 9, 2016, at which point Jackson had been detained for 10 months. The

District Court denied the § 2241 petition approximately two and a half months later, on

April 22, 2016. Jackson then had been detained for over one year. The District Court

concluded, however, that Jackson was unable to establish that there was not a significant

likelihood of his removal in the reasonably foreseeable future because “ICE is in

possession of a travel document to effect his removal to Jamaica.”
                                             4
       The Government had conceded, however, that the travel document “expired when

the stay of removal was granted that cancelled [Jackson’s] removal.” Decl. of Matthew

Basztura, ICE Deportation Officer, ¶ 20 (Appellee’s Suppl. Excerpts of R. – Vol. II, 23).

A new travel document was needed to effectuate Jackson’s removal, but the Government

claimed that it could not obtain such a document because our stay order was still in

place.2 Id. (“Once the stay lifts, ICE can resume its efforts to obtain travel documents for

Mr. Jackson’s removal to Jamaica.”). Thus, contrary to the District Court’s finding, ICE

was not in possession of a travel document for Jackson.

       Because the District Court concluded that ICE’s possession of a travel document

effectively defeated Jackson’s § 2241 petition, it did not address the Government’s

argument that his “detention time has not passed the presumptively reasonable six-month

period.” That argument was based on the contention that the stay of removal entered on

July 29, 2015, suspended the post-order removal period under Zadvydas. See Lawrence

v. Gonzales, 446 F.3d 221, 227 (1st Cir. 2006) (holding that alien’s continued detention

past presumptively reasonable post-order removal period was allowed where it “occurred

pursuant to his own procuring of stays incident to his legal challenges to the removal

order”); Akinwale v. Ashcroft, 287 F.3d 1050, 1052 n.4 (11th Cir. 2002) (per curiam) (by


2
  We note that the stay of removal had expired upon our transfer of Jackson’s “Motion to
Declare United States Citizenship” to the District Court. See Jackson, C.A. No. 15-2702
(order entered Feb. 4, 2016) (stating that “[o]ur order temporarily granting Jackson’s
motion for a stay, shall remain in effect only until completion of the transfer.”). Indeed,
the District Court acknowledged that “[p]resently, there is no stay of removal in place.”

                                             5
applying for stay, petitioner interrupted the running of the time under Zadvydas). But the

Government did not address and the District Court did not consider whether, even

excluding the period during which the stay was in place (July 29, 2015, to February 4,

2016), Jackson’s detention exceeded Zadvydas’ presumptively reasonable six-month

period by a few days at the time the District Court issued its decision and what

significance to accord such delay.

       For the foregoing reasons, we conclude that the District Court erred in basing its

holding on ICE’s “possession of a travel document to effect [Jackson’s] removal to

Jamaica.” We express no opinion on the merits of Jackson’s § 2241 petition, of the

Government’s alternative argument, or of whether Jackson’s detention complies with

constitutional, statutory, and regulatory requirements. Rather, we will vacate the District

Court’s judgment and remand for further proceedings consistent with this opinion. We

deny Jackson’s “Petition to Supplement Petition for Review [and for] a Temporary

Restraining Order,” in which he seeks release pursuant to 18 U.S.C. § 4001, based on his

claim of United States citizenship. The Government’s motion to file supplemental

excerpts of the record is granted.




                                             6